EX-99.906CERT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the shareholder report of American Century World Mutual Funds, Inc. (the "Registrant") on Form N-CSR for the period ending November 30, 2013 (the "Report"), we, the undersigned, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: January 29, 2014 By: /s/ Jonathan S. Thomas Jonathan S. Thomas President (chief executive officer) By: /s/ C. Jean Wade C. Jean Wade Vice President, Treasurer, and Chief Financial Officer (chief financial officer)
